        Case 3:19-cv-00281-BAJ-RLB            Document 21-5        05/12/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

DWIGHT AARON FOSTER            * CIVIL ACTION NO.: 19-281-BAJ-RLB
                               *
VERSUS                         * JUDGE: BRIAN A. JACKSON
                               *
NAOYA MORI, TOYO U.S.A., INC., * MAGISTRATE JUDGE: RICHARD L.
SOMPO AMERICA INSURANCE        * BOURGEOIS, JR.
COMPANY and ABC INSURANCE      *
COMPANY                        *
****************************************************


                        RULE 37 CERTIFICATE OF COMPLIANCE

       Pursuant to Federal Rule of Civil Procedure Rule 37(a)(1), undersigned counsel certifies

the following:

                                                 1.

       I, Zackory Wood, personally conducted a Rule 37 discovery conference on March 30, 2020

at which time a discussion was had with Defendant’s counsel agreeing to a two-week extension,

until April 13, 2020, for Defendant to provide responses to Plaintiff’s Second Set of Interrogatories

and Requests for Production of Documents propounded on February 21, 2020.

                                                 2.

       To date, defense counsel has yet to provide Defendant’s responses to Plaintiff’s discovery.

Thereafter, despite their best efforts, the parties or counsel were unable to resolve the matters

presented.



                                     [Signature block on next page]




                                                 1
       Case 3:19-cv-00281-BAJ-RLB           Document 21-5       05/12/20 Page 2 of 2




Certified this 12th day of May, 2020.



                                                    Respectfully submitted:

                                                    EGENBERG, APLC

                                                    /s/ Zackory Wood
                                                    _________________________________
                                                    ZACKORY WOOD (#37923)
                                                    650 Poydras Street, Suite 2525
                                                    New Orleans, LA 70130
                                                    Telephone:    (504) 229-5700
                                                    Facsimile:    (504) 617-7911
                                                    Email:        zackory@egenberg.com




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading has been served upon counsel for all

parties via facsimile, electronic mail, and/or U.S. Mail, to each properly addressed and postage

prepaid on this 12th day of May, 2020.



                                            /s/ Zackory Wood
                                            _________________________________
                                            ZACKORY WOOD




                                                2
